Citation Nr: 0110363	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-08 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than July 30, 
1998, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from February 1953 
to November 1954.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

The Board notes that entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities was denied by a September 1986 Board decision.  
Additionally, service connection was denied for PTSD by a May 
1989 rating decision that became final when the appellant did 
not timely perfect an appeal of that decision after receiving 
a Statement of the Case thereof in October 1989.  


FINDINGS OF FACT

1.  In a September 1986 appellate decision, the Board denied 
the appellant's claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  

2.  An informal claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities was received by VA from the appellant 
on July 30, 1998, and a formal claim for that benefit was 
received by VA on November 4, 1998.  Unemployability one year 
prior to that date is not shown.

3.  The appellant's original claim of entitlement to service 
connection for PTSD was denied by the RO in a May 1989 rating 
decision that became final when he failed to timely perfect 
an appeal of the rating decision after receiving a Statement 
of the Case in October 1989.  

4.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for PTSD.  

CONCLUSIONS OF LAW

1.  An effective date earlier than July 30, 1998, for the 
grant of a total disability rating based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2000).  

2.  The evidence received by VA since the May 1989 rating 
decision is new and material, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 1110, 1154, 5107, 5108, 7105(d) (West 1991 & Supp 2000); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.303(d), 3.304(f), 
20.302(c), 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An Earlier Effective Date for A Total Disability Rating

The appellant contends that the effective date for the grant 
of his total disability rating based on individual 
unemployability due to service-connected disabilities should 
be in January 1985 when he initially filed a claim for that 
benefit.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (a); 38 C.F.R. § 3.400(a).  In claims for increased 
compensation, the effective date will be the date that it is 
factually ascertainable that there has been an increase in 
disability, if a claim is received within one year of that 
date, otherwise the date of receipt of the claim. 38 C.F.R. 
§ 3.400(o)(2).

In January 1985, the appellant filed a claim of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities, which 
was subsequently denied by a September 1986 Board decision.  
Thereafter, the appellant next indicated a desire to file a 
claim for an increased rating in a statement received by VA 
on July 30, 1998.  In a February 2000 rating decision, the RO 
considered the July 30, 1998, statement (VA Form 21-4138) to 
have been an informal claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities, which was perfected by a formal claim received 
from the appellant in November 1998 (VA Form 21-4138).  

Inasmuch as the appellant's initial claim of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities was denied by a 
September 1986 Board decision, and he next applied for the 
benefit with his statement received on July 30, 1998, the 
Board is unable, under the provisions of 38 C.F.R. § 3.400, 
to identify a basis to grant an effective date earlier than 
July 30, 1998, which was the date his last claim for 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities was 
received.  During the one year period prior to that date, 
there is no contemporaneous clinical evidence of 
unemployability solely due to service connected disability.  
Moreover, the veteran did not meet the percentage 
requirements of 38 C.F.R. § 4.16(A) until an increased rating 
was granted effective July 30, 1998.

II.  PTSD

The appellant argues that he has PTSD that developed as a 
result of an automobile accident in which he was involved 
during his period of active military service.  He further 
asserts that he has presented new and material evidence since 
his original claim for service connection for PTSD was denied 
by a May 1989 rating decision.  The May 1989 rating decision 
became final when the appellant did not perfect an appeal of 
the decision either within one year after notification 
thereof or within sixty days of receipt of the SOC in October 
1989.  

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision, or sixty days from receipt of the SOC in 
which to perfect an appeal of the rating decision; otherwise, 
that decision is final, and may be reopened only upon the 
receipt of additional evidence which, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Should such new and material evidence be presented 
or secured with respect to the claim, it shall be reopened 
and reviewed as to all of the evidence of record.  38 
U.S.C.A. §§  5108, 7105; 38 C.F.R. §§ 3.104(a), 20.302(b), 
20.1103.  

When a claimant seeks to reopen a previously, finally denied 
claim, VA must first determine whether the additional 
evidence submitted is new and material.  If so, then VA will 
evaluate the merits of the claim after ensuring that the 
broad duty to assist under 38 U.S.C.A. § 5103A has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).  "New" 
evidence means more than evidence that has not previously 
been included in the claims folder or that is merely 
cumulative; it must present new information.  38 C.F.R. § 
3.156 (a).  The evidence must also be material; bearing 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
it must be considered in order to fairly decide the merits of 
the claim, by itself or in connection with previously 
assembled evidence.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513.  See also Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of §3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).  

The May 1989 rating decision denied the appellant's claim of 
entitlement to service connection for PTSD on the basis that 
the appellant could not remember the motor vehicle accident 
in service that he claimed was the precipitating stressor for 
his PTSD; therefore, it could not be a stressor.  Thus, the 
question now before the Board is whether new and material 
evidence has been received subsequent to the May 1989 rating 
decision sufficient to reopen the appellant's claim.  

The evidence of record at the time of the May 1989 rating 
decision included the appellant's service medical records, 
which showed that he sustained a head injury as a passenger 
in a February 1954 motor vehicle accident when he was ejected 
through the rear window.  

Postservice evidence considered in May 1989 included the 
following: a March 1985 VA psychiatric examination report in 
which the examiner stated that the appellant's symptoms 
appeared to be psychological rather than neurological in 
nature, and that he (the examiner) could not relate such 
symptoms to the head trauma he sustained 31 years before; a 
November 1985 medical report from a private psychiatrist, A. 
T. Stillman, M.D., who indicated that the appellant's 
diagnoses included chronic PTSD that was related to the 
injuries he sustained in the motor vehicle accident in 
service; and a March 1989 VA psychiatric examination report 
(by the physician who performed the March 1985 VA 
examination) in which the examiner stated that the appellant 
had a significant psychiatric illness and chronic 
posttraumatic head syndrome but no evidence of any structural 
neurological dysfunction.  

The evidence submitted since the May 1989 rating decision 
consists of an October 1997 Social Security Administration 
(SSA) decision that awarded the appellant Social Security 
benefits based on PTSD and intractable headaches, a June 1996 
medical statement from S. Wald, M.D., that indicated the 
appellant had psychoneurotic behavior that had resulted from 
a "chronic pain syndrome;" a November 1979 medical 
statement from K. A. Schreiber, M.D., that indicated the 
appellant had been receiving treatment for one month for 
anxiety and headaches; and July 1997 examination reports from 
two VA psychiatrists.  The first of the July 1997 reports 
diagnosed organic brain syndrome post concussion with 
cognitive deficits and personality impairment (Axis I) and 
personality features (Axis II) that were affected by severe 
stressors (Axis IV).  The second of the July 1997 reports (by 
the same examiner who performed the March 1985 and March 1989 
VA examinations) diagnosed a chronic posttraumatic headache 
disorder, with the cause of the headache a composite with the 
longstanding significant head trauma with a skull fracture (a 
1954 motor vehicle accident), a migraine syndrome secondary 
to that, a tensional component from longstanding psychiatric 
disease, and a contribution in terms of the posterior 
headache from cervical spondylosis.  

After reviewing the evidence submitted since the May 1989 
rating decision, the Board finds that it is new and material 
because it includes competent medical evidence concerning a 
possible link between the appellant's diagnosed PTSD and 
military service.  The Board notes that the new evidence 
shows that SSA considers the appellant disabled as a result 
of PTSD, and that there is no evidence of record as to any 
stressor other than the 1954 motor vehicle accident.  
Accordingly, the Board reopens the claim of entitlement to 
service connection for PTSD on the basis that the appellant 
has submitted new and material evidence.  38 U.S.C.A. 
§§ 5107, 5108, 7105(d); 38 C.F.R. § 3.156.  However, the 
Board believes that additional evidence must be obtained 
before it can render a decision regarding the claim.  To 
decide the claim on the merits at this time would be 
prejudicial to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  

ORDER

Entitlement to an effective date earlier than July 30, 1998, 
is denied.  

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, supra.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In the case of Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
Court set forth the framework for establishing the presence 
of a recognizable stressor, which is an essential 
prerequisite to support the diagnosis of PTSD.  The Court 
analysis divides into two major components, with the first 
component involving the evidence required to demonstrate the 
existence of an alleged stressful event, and the second 
involving a determination as to whether the stressful event 
is of the quality required to support the diagnosis of PTSD.  

In West v. Brown, 7 Vet. App. 70 (1994), the Court elaborated 
on its analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Zarycki, at 98-99.  In 
West, the Court held that the sufficiency of the stressor is 
a medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  

In light of the foregoing, and recognizing VA's duty to 
assist the appellant in the development of facts pertinent to 
his claims under the provisions of 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.103(a), the Board believes that additional 
evidence must be obtained in order to determine if the 
appellant has PTSD that can be linked to traumatic events to 
which he claims was exposed during military service.  

Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should arrange for the appellant to 
be examined by a psychiatrist who has not 
previously examined him to determine the nature 
and severity of all psychiatric disorders.  The 
entire claims folder and a copy of this Remand 
must be made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should be requested to express an 
opinion as to whether the appellant meets the 
criteria for a diagnosis of PTSD.  If a 
diagnosis of PTSD is appropriate, the examiner 
should specify whether the 1954 motor vehicle 
accident could have service as a sufficient 
stressor to produce the PTSD.  The diagnosis 
should be in accordance with DSM-IV(tm).  The 
report of the examination should include a 
complete rationale for all opinions expressed.  

2.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
VCAA are fully complied with and satisfied.  
For further guidance on the processing of this 
case in light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claim of entitlement to service 
connection for PTSD.  If the benefit sought on appeal remains 
denied, the appellant and his representative should be 
furnished a Supplemental Statement of the Case, and should be 
afforded an appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of his claim of 
entitlement to service connection for PTSD, and he is not 
required to undertake any additional action until he receives 
further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 



